Citation Nr: 0531351	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a cervical 
disorder.  

2.  Entitlement to an increased (compensable) rating for 
granuloma of the right lower lobe.  

3.  Entitlement to an effective date earlier than 
September 16, 1986, for the grant of service connection for 
granuloma of the right lower lobe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a cervical spine disorder.  By rating 
decision of April 2004, a compensable rating was not granted 
for a right lower lobe granuloma.  

The veteran testified at a Central Office hearing before the 
undersigned in March 2005.  The transcript of this hearing is 
of record in the claims folder.  

During the March 2005, Central Office hearing, the veteran 
withdrew his claim for an increased rating for a lumbar spine 
disability, currently evaluated as 60 percent disabling.  
Therefore, that issue is not reflected on the title page.  

The issues of entitlement to an increased rating for a right 
lower lobe granuloma and entitlement to an effective date 
earlier than September 16, 1986, for the grant of service 
connection for granuloma of the right lower lobe are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The Board most recently found that there was no new and 
material evidence to reopen the claim for entitlement to 
service connection for a cervical spine disorder in 
August 1999.  

2.  Evidence received since the August 1999 Board decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a cervical spine disorder.  

3.  The veteran has a cervical spine disorder attributable to 
his active duty service.  


CONCLUSIONS OF LAW

1.  The decision of the Board in August 1999 not to reopen 
the claim for service connection for a cervical spine 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

2.  The evidence submitted since the Board's August 1999 
decision not to reopen the claim for service connection for a 
cervical spine disorder is new and material and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§  3.156(a), 20.1105 (2005).  

3.  A cervical spine disorder was incurred as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable decision regarding whether to reopen 
the veteran's previously denied claim for service connection 
for a cervical spine disorder, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
to this point on this issue.  

Under the applicable legal criteria, the August 1999 decision 
of the Board finding no new and material evidence to reopen 
the claim for service connection for a cervical spine 
disorder is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App, 140, 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

Specifically, under 38 C.F.R. § 3.156(a), as in effect at the 
time this claim was submitted, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Evidence submitted since the August 1999 denial includes VA 
Central Office hearing testimony, a medical statement and 
private medical records from George Manning, MD, a medical 
statement from Pamela S. Evans, MD, and a VA medical 
examination performed by QTC for compensation and pension 
purposes.  

The March 2005 Central Office hearing testimony, although 
new, is not material to reopening the claim for service 
connection for a cervical spine disorder.  The veteran's 
brother, who was a witness, did not speak to his cervical 
spine disorder, and specifically related that he was not a 
physician in any instance.  Moreover, the testimony, provided 
more by the representative and not the veteran, challenged 
the credentials of the QTC examiner who examined the veteran 
in November 2003 and discussed the findings of the examiner 
that the veteran's condition was more related to his age and 
not to the injury sustained in service.  Again, this evidence 
is not material as the representative, who also indicated 
that he was not a physician, provided his own broad 
statements and not any medical expertise he may have, when 
questioning the credentials of the examiner.  Therefore, his 
statements are not probative, since, as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the hearing testimony is not 
sufficient to reopen the claim.  

The November 2003 QTC examination performed on behalf of VA 
was new but not material to reopening the veteran's claim.  
This evidence, not previously before the Board, makes the 
evidence new.  However, it is not material to the veteran's 
claim as it continues to indicate that the veteran's cervical 
spine disorder is not related to his inservice injury.  This 
examination report goes as far as to indicate that the 
veteran's cervical spine symptoms appear to have a 
psychiatric overlay and are most probably related to his age.  

The evidence of most import are the medical statements from 
George Manning, M.D., in July 2001, and the statement from 
Pamela S. Evans, MD in December 2002.  Both of these medical 
statements are new and material.  Neither statement was 
before the Board in 1999, when the previous Board decision 
was made.  Both statements, in addition to being new, are 
material, as they indicate that the veteran's cervical spine 
disorder most likely is the result of the inservice injury he 
sustained in 1971.  This evidence is new and material as it 
is not cumulative or redundant of previously submitted 
evidence and it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.  

Turning to the merits of the case, since the claim is 
reopened, all of the evidence is now before the Board for 
review.  It is important to note that the veteran was injured 
in an accident in service.  He was thrown by a horse, and 
service medical records show that he was primarily treated 
for his lumbar spine and coccyx.  Shortly after service, he 
underwent a VA examination in June 1971.  This examination, 
which was performed by an orthopedist, reflects that the 
veteran complained of discomfort in the upper side of the 
left back from the ribs to the left shoulder.  Although those 
complaints were made, there is no evidence that any shoulder 
or cervical x-rays were made.  In 1987, Richard P. Kennedy, 
MD stated that although he saw minimal deformity of the body 
of the C-5 on x-rays, he attributed it to an old trauma or on 
a congenital basis.  When the QTC examiner in November 2003 
indicated that he did not believe that the veteran's cervical 
spine disorder was related to the injury he sustained in 
service, he made his findings and related the cervical spine 
condition to degenerative changes related to age.  However, 
at that time, the veteran was only in his 30s and the 
examiner noted nothing that would indicate that the condition 
was related to age at such an early age.  However, Dr. 
Manning's report, and specifically Dr. Evans' report, 
reflects that the veteran's neck injury had been documented 
since 1971 and Dr. Manning indicated that the cervical injury 
was occult in nature and Dr. Evans, a neurologist, commented 
that the veteran's neck pain seemed to have coincided with a 
deceleration injury that resulted in chronic low back pain.  
The evidence of the veteran's ongoing complaints of cervical 
spine pain, coupled with the Dr. Manning and Dr. Evans' 
opinions, presents sufficient evidence to find favorably in 
this regard.  Therefore, service connection for a cervical 
spine disorder is warranted.  


ORDER

New and material evidence to reopen the veteran's claim for a 
cervical spine disorder has been submitted, such that the 
claim is reopened, and service connection for a cervical 
spine disorder is granted.  


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.

The veteran has requested an increased rating for the claim 
of right lower lobe granuloma.  He claims that it is more 
severe than the current evaluation reflects.  During his 
March 2005 Central Office hearing, he indicated, in pertinent 
part, that he has not had a pulmonary function test or 
examination since 1997.  In light of the foregoing, the Board 
finds that after any pertinent, outstanding records are 
associated with the claims folder, the veteran should be 
afforded a contemporaneous VA examination to determine the 
nature, extent and severity of this condition.

The record further reveals that although the veteran has 
expressed disagreement or dissatisfaction with a September 
2004 RO rating decision, the RO has not issued a statement of 
the case on the issue of an effective date earlier than 
September 16, 1986, for the grant of service connection for 
right lower lobe granuloma, as required by 38 C.F.R. § 19.26.  
In October 2004, the RO received a statement from the veteran 
in which he asked for retroactive pay to the date of 
discharge from 1988 for service connection of the right lower 
lobe granuloma.   While the Board may not exercise 
jurisdiction on a claim in the absence of a properly 
perfected appeal, the issue of entitlement to an earlier 
effective date for the grant of service connection for right 
lower lobe granuloma must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has held that under these circumstances, it is 
incumbent upon the Board to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  In regard to the veteran's 
dissatisfaction with the effective date 
assigned to the grant of service 
connection for right lower lobe 
granuloma, the veteran should be issued a 
statement of the case.  If, and only if, 
the veteran files a substantive appeal in 
a timely manner to this issue, should 
that issue be returned to the Board.  

2.  The AMC should schedule the veteran 
for appropriate VA respiratory 
examination to assess the severity of his 
service-connected right lower lobe 
granuloma.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, to 
include a pulmonary function test, chest 
x-ray, and chest CT, and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

3.  The increased rating claim for 
right lower lobe granuloma should then 
be re-adjudicated.  If any decision 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


